Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 1 of 20 PageID #: 450
                                                                   Exhibit A, p. 1
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 2 of 20 PageID #: 451
                                                                   Exhibit A, p. 2
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 3 of 20 PageID #: 452
                                                                   Exhibit A, p. 3
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 4 of 20 PageID #: 453
                                                                   Exhibit A, p. 4
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 5 of 20 PageID #: 454
                                                                   Exhibit A, p. 5
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 6 of 20 PageID #: 455
                                                                   Exhibit A, p. 6
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 7 of 20 PageID #: 456
                                                                   Exhibit A, p. 7
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 8 of 20 PageID #: 457
                                                                   Exhibit A, p. 8
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 9 of 20 PageID #: 458
                                                                   Exhibit A, p. 9
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 10 of 20 PageID #: 459
                                                                  Exhibit A, p. 10
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 11 of 20 PageID #: 460
                                                                  Exhibit A, p. 11
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 12 of 20 PageID #: 461
                                                                  Exhibit A, p. 12
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 13 of 20 PageID #: 462
                                                                  Exhibit A, p. 13
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 14 of 20 PageID #: 463
                                                                  Exhibit A, p. 14
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 15 of 20 PageID #: 464
                                                                  Exhibit A, p. 15
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 16 of 20 PageID #: 465
                                                                  Exhibit A, p. 16
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 17 of 20 PageID #: 466
                                                                  Exhibit A, p. 17
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 18 of 20 PageID #: 467
                                                                  Exhibit A, p. 18
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 19 of 20 PageID #: 468
                                                                  Exhibit A, p. 19
Case 4:19-cv-00051-ALM-KPJ Document 16-1 Filed 02/15/19 Page 20 of 20 PageID #: 469
                                                                  Exhibit A, p. 20
